Case 1:20-mc-00023-LO-TCB Document 6-3 Filed 08/21/20 Page 1 of 3 PageID# 156




                       Exhibit 3
8/20/2020                      Washington N.F.L.Document
             Case 1:20-mc-00023-LO-TCB           Team Owner Files
                                                             6-3Claims Hinting
                                                                   Filed       at a Conspiracy
                                                                            08/21/20       Page- The2New
                                                                                                      of York Times
                                                                                                          3 PageID# 157
                                https://nyti.ms/2XL6xU1



Washington N.F.L. Team Owner Files Claims Hinting at a Conspiracy
Daniel Snyder is seeking documents from a former employee to bolster his case asserting a campaign to damage him is being waged as
shareholders seek to sell their stake in the team.




By Ken Belson and Katherine Rosman

Published Aug. 10, 2020   Updated Aug. 12, 2020


Daniel Snyder, the owner of the Washington Football Team, has accused a disgruntled former team employee of taking money and
assisting in a campaign to spread damaging information against him, his latest effort to ﬁght back attacks on his ownership of the N.F.L.
club.

In a ﬁling on Monday in Federal District Court in Alexandria, Va., Snyder asked for access to documents that the former employee, Mary-
Ellen Blair, who was an executive assistant in the front ofﬁce, has, including conﬁdential team records, that might bolster his defamation
case against an Indian media company that he contends published defamatory rumors about him.

“We are aggressively pursuing Mary-Ellen Blair, a disgruntled former employee who is clearly in the pocket of another and complicit in
this scheme to defame Mr. Snyder, in order to ensure that the full weight of the law comes down heavily on all those responsible for these
heinous acts,” one of Snyder’s lawyers, Joe Tacopina, said in a statement.

The ﬁling, known as a request for discovery, was made three days after Snyder ﬁled a defamation lawsuit in New Delhi against Media
Entertainment Arts WorldWide, whose parent company is in India. Media Entertainment Arts WorldWide published articles on its website
in July that Snyder considered slanderous and that have since been taken down. Snyder accused the company of accepting money to
publish the articles. He wants to identify who paid for them.

Nirnay Chowdhary, a founder of M.E.A. WorldWide, admitted errors were made in the publication of the articles, but he denied that his
company accepted money in exchange for their publication.

The case comes amid a growing battle between Snyder and three of his largest minority shareholders, who have been seeking to sell their
stakes, which amount to roughly 40 percent of the team. The minority shareholders, including Frederick W. Smith, the chairman of FedEx,
hired an investment banker to broker a sale. Snyder has shown no interest in selling his majority stake in the team, which he has owned
since 1999.

While Snyder pursues the source of the articles, he has also hired an investigator to look into accusations, detailed in a Washington Post
report, of widespread sexual harassment in the team’s front ofﬁce, which he has not denied. In July, he agreed to drop the team’s name and
logo after many years of protests by Native American groups and others who considered it racist. Snyder was pressured by several
sponsors, most notably FedEx, which threatened to sever its multimillion-dollar stadium naming rights deal if the team name was not
changed.

According to the ﬁling on Monday, Blair, starting in late May or early June, started reaching out to current and former team employees
seeking information that would discredit the team owner. In July, she called someone that the ﬁling describes as a team employee who
works daily with Snyder and said the person could “probably make a lot of money” by providing damaging information about Snyder, the
ﬁling said.

Reached brieﬂy by phone on Monday, Blair said she was unaware of the ﬁling. “That’s funny,” she said when told of some of the details
included in it. She didn’t respond to further request for comment.

In an emailed statement, Lisa J. Banks, Blair’s lawyer, said that Snyder’s naming of her in the ﬁling is “an obvious and inappropriate
attempt to silence Ms. Blair and others who may wish to communicate with legitimate news organizations about the culture of sexism,
harassment and abuse that has existed at the highest levels of the Washington Football Team.”

The ﬁling also said Blair told a personal employee of Snyder’s and two other team employees that “she was in contact with and working in
coordination with a third party” and that she and that third party were involved in preparing articles that were going to be damaging to
Snyder. The third party, she told them, was not a journalist, but was “well known to each of the involved persons.”

According to the ﬁling, Blair also told a team employee who has frequent contact with Snyder that she had been told by someone not
employed by The Washington Post, but well known to this employee, that an article would be published in the newspaper in approximately
a week that would not be “good for Dan.” This was weeks before rumors about the subject of the article began circulating on social media.

https://www.nytimes.com/2020/08/10/sports/football/washington-nfl-snyder-lawsuit.html                                                       1/2
8/20/2020                     Washington N.F.L.Document
            Case 1:20-mc-00023-LO-TCB           Team Owner Files
                                                            6-3Claims Hinting
                                                                  Filed       at a Conspiracy
                                                                           08/21/20       Page- The3New
                                                                                                     of York Times
                                                                                                         3 PageID# 158
According to the ﬁling, Blair also told a “longtime personal employee” of Snyder’s before the social media whispering about the publication
of damaging stories that “something big was going to happen.” Blair also told this employee that “several of the team’s minority owners
did not want to do business” with Snyder any longer.

In the ﬁling, Snyder said Blair left the team on bad terms and “has since admitted to having absconded with conﬁdential information”
belonging to the team. The ﬁling also describes what it says are Blair’s ﬁnancial difﬁculties and says that while she worked for the team,
her wages were garnished.

Snyder contended that she has an unidentiﬁed “ﬁnancial benefactor” who has provided discounted rent in luxury apartment buildings in
Virginia that are connected to a minority shareholder who is seeking to sell his stake.

Tracy Schar, the daughter of Dwight Schar, one of the team’s minority shareholders seeking to sell, is senior vice president for marketing
and brand management at Comstock Holding Companies, the real estate development company that manages the building where Blair
lives. Two other members of Comstock’s board worked for Red Zone Capital, which is co-owned by Dwight Schar and Snyder, according to
a 2018 government ﬁling.

Snyder, in the ﬁling, requested the right to have access to documents from Blair and Comstock to gather more material to bolster his
defamation suit in India against Media Entertainment Arts WorldWide.




https://www.nytimes.com/2020/08/10/sports/football/washington-nfl-snyder-lawsuit.html                                                        2/2
